Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered into as of September
16, 2004 by and between REMEC, Inc., a California corporation (the “Company”),
and                          (“Indemnitee”).

 

BACKGROUND

 

A. The Company and Indemnitee recognize the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

 

B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.

 

C. Indemnitee does not regard the current protection available as adequate under
the present circumstances and Indemnitee and other officers and directors of the
Company may not be willing to continue to serve as officers and directors
without additional protection.

 

D. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers and directors of the
Company and to indemnify its officers and directors so as to provide them with
the maximum protection permitted by law.

 

E. The Bylaws of the company provide for the indemnification of directors,
officers, employees and other agents of the Company in certain circumstances,
and certain of the Company’s directors and officers have entered into Indemnity
Agreements with the Company. This Agreement shall, with respect to Indemnitee,
supersede any conflicting provisions in the indemnification section of the
Company’s Bylaws and any Indemnity Agreement entered into by Indemnitee and the
Company prior to the date of this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of Indemnitee’s continued services as a
director or officer of the Company after the date hereof and for other good and
valid consideration, the receipt and adequacy of which is hereby acknowledged,
the parties hereto agree as follows:

 

  1. Indemnification.

 

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company to procure a judgment in its favor) by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, or
any subsidiary of the Company, by reason of any action or inaction on the part
of Indemnitee while an officer or director or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with such action or
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. The termination of any action or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that (i) Indemnitee
did not act in good faith and in a manner which Indemnitee reasonably believed
to be in the best interests of the Company or (ii) with respect to any criminal
action or proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(b) Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees) and, to the fullest extent permitted by law, amounts
paid in settlement, in each case to the extent actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such action or
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company and its
shareholders, except that no indemnification shall be made (i) in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company in the performance of Indemnitee’s duty to the Company and
its shareholders unless and only to the extent that the court in which such
action or

 

- 2 -



--------------------------------------------------------------------------------

proceeding is or was pending shall determine upon application that, in view of
all the circumstances of the case, Indemnitee is fairly and reasonably entitled
to indemnity for expenses and then only to the extent that the court shall
determine, (ii) of amounts paid in settling or otherwise disposing of a pending
action without court approval or (iii) of expenses incurred in defending a
pending action which is settled or otherwise disposed of without court approval.

 

  2. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action or proceeding referenced in Section 1(a) or 1(b)
of this Agreement (but not amounts actually paid in settlement of any such
action or proceeding). Indemnitee hereby undertakes to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
hereby. The advances to be made hereunder shall be paid by the Company to
Indemnitee within 20 days after delivery of a written request therefor by
Indemnitee to the Company.

 

(b) Notice and Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his or her right to be indemnified under this Agreement, under any
statute, or under any provision of the Company’s Articles of Incorporation or
Bylaws, give the Company notice in writing as soon as practicable of any claim
made against Indemnitee for which indemnification will or could be sought.
Notice to the Company shall be directed as provided for in Section 14 of this
Agreement. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power.

 

(c) Procedure. Promptly after receipt of a written request for indemnification
(and in any event within 90 days thereof), the Company shall either provide such
indemnification or shall provide a written notice to Indemnitee advising of the
decision not to indemnify Indemnitee and outlining the general basis for the
decision. If a claim for indemnification is not paid in full by the Company
within such 90 day period and Indemnitee determines to dispute the Company’s
decision not to provide indemnification, Indemnitee must advise the Company in
writing of both the decision to dispute the denial and his or her Selected Forum
(a “Contest Notice”). Indemnitee shall be entitled to select from the following
forums for determination of the validity of the Company’s denial of
indemnification (the forum selected by Indemnitee being the “Selected Forum”):

 

(i) A quorum of the board of directors of the Company (the “Board”) consisting
of directors who are not parties to the proceeding for which indemnification is
being sought;

 

- 3 -



--------------------------------------------------------------------------------

(ii) Independent legal counsel selected by Indemnitee, and reasonably approved
by the Board, which counsel shall render its determination in a written opinion;
or

 

(iii) A panel of three arbitrators, one of whom is selected by the Company, one
of whom is selected by Indemnitee, and the last of whom is selected by the first
two arbitrators selected.

 

As soon as practicable, and in no event later than 30 days after its receipt of
the Contest Notice, the Company shall, at its own expense, submit in writing to
the Selected Forum an explanation of the substance validating its claim that
Indemnitee is not entitled to indemnification. If the Selected Forum determines
that Indemnitee is entitled to indemnification, the determination shall be final
and binding on the Company. If the Selected Forum determines that Indemnitee is
not entitled to indemnification, Indemnitee may apply to the court in which the
proceeding giving rise to the indemnification is or was pending or any other
court of competent jurisdiction for the purpose of enforcing Indemnitee’s right
to indemnification.

 

(d) Defense/Burden. It shall be a defense to any such dispute or action (other
than a dispute or action brought to enforce a claim for expenses incurred in
connection with any action or proceeding in advance of its final disposition)
that Indemnitee has not met the standards of conduct which make it permissible
under applicable law for the Company to indemnify Indemnitee for the amount
claimed. However, the burden of proving such defense shall be on the Company and
Indemnitee shall be entitled to receive interim payments of expenses pursuant to
Section 2(a) of this Agreement unless and until such defense may be finally
adjudicated by the Selected Forum, if applicable, or court order or judgment
from which no further right of appeal exists, if Indemnitee appeals the decision
of the Selected Forum pursuant to Section 2(c) of this Agreement. It is the
parties’ intention that if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the Selected Forum or the court, as applicable, to decide, and neither the
failure of the Company (including the Board, any committee or subgroup of the
Board, independent legal counsel or its shareholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board,
any committee or subgroup of the Board, independent legal counsel or its
shareholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.

 

(e) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) of this Agreement, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures

 

- 4 -



--------------------------------------------------------------------------------

set forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

(f) Selection of Counsel. In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his counsel in any
such proceeding at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be borne by the Company.

 

  3. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent not prohibited by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Articles of Incorporation,
the Company’s Bylaws or by statute. In the event of any change after the date of
this Agreement in any applicable law, statute or rule which expands the right of
a California corporation to indemnify a member of its board of directors or an
officer, such changes shall be, ipso facto, within the purview of Indemnitee’s
rights and the Company’s obligations under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the right of a
California corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
shareholders or disinterested directors, the California General Corporation Law,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding such office. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity at the time of any action
or other covered proceeding.

 

- 5 -



--------------------------------------------------------------------------------

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or amounts paid in settlement actually or reasonably
incurred by Indemnitee in the investigation, defense, appeal or settlement of
any civil or criminal action or proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled.

 

5. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

6. Directors’ and Officers’ Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or one of the Company’s key
employees, if Indemnitee is not an officer or director but is a key employee.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.

 

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or applicable
law, to perform its obligations, or any of them, under this Agreement shall not
constitute a breach of this

 

- 6 -



--------------------------------------------------------------------------------

Agreement. The provisions of this Agreement shall be severable as provided in
this Section. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding,
including, without limitation the provisions of Section 3(a) of this Agreement,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Acts/Violation of Applicable Law. To indemnify Indemnitee for any
acts or omissions or transactions from which a director may not be relieved of
liability under the California General Corporation Law or to take any action or
fail to do any act in violation of applicable law or court order; or

 

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement, the Company’s Articles of Incorporation or Bylaws, any statute
or law or as otherwise required under Section 317 of the California General
Corporation Law and for which Indemnitee exhausted the demand procedures set
forth at Section 2(c) of this Agreement. This shall not limit the Company’s
ability to either indemnify or advance expenses in specific cases if the Board
finds it appropriate; or

 

(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous; or

 

(d) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; or

 

(e) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

- 7 -



--------------------------------------------------------------------------------

9. Effectiveness of Agreement; Entire Agreement. To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification provided for in the
California General Corporation Law, such provisions shall not be effective
unless and until the Company’s Articles of Incorporation authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page and may
apply to acts or omissions of Indemnitee which occurred prior to such date if
Indemnitee was an officer, director, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time such act or omission occurred. This Agreement, together
with the Company’s Articles of Incorporation and the Company’s Bylaws, contains
the entire agreement between the Company and Indemnitee with respect to the
matters contemplated by this Agreement and supercedes all prior agreements or
understandings between the Company and Indemnitee regarding the subject matter
set forth herein.

 

  10. Construction of Certain Phrases.

 

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.

 

(c) For purposes of this Agreement, references to a “subsidiary” shall mean any
corporation, limited liability company, limited partnership or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by the Company.

 

- 8 -



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Successors and Assigns; Survival of Rights. The rights conferred on
Indemnitee by this Agreement shall continue after Indemnitee has ceased to be a
director or officer of the Company and shall inure to the benefit of
Indemnitee’s estate, legal representatives, executors and administrators.

 

13. Attorneys’ Fees. In the event that any action, whether through a Selected
Forum or court, as applicable, is instituted by Indemnitee under this Agreement
to enforce or interpret any of the terms hereof, Indemnitee shall be entitled to
be paid all arbitration or court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the Selected Forum or court of competent jurisdiction, as
applicable, determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand, on the date of receipt or (ii) if mailed by domestic certified or
registered mail properly addressed and with postage prepaid, on the third
business day after the date postmarked. Addresses for notice to either party are
as set forth on the signature page of this Agreement, or as subsequently
modified by written notice.

 

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

 

16. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

 

[Signatures to follow]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

THE COMPANY:

 

REMEC, INC.

   

By:

 

 

--------------------------------------------------------------------------------

   

[Name]

       

Its:

       

Address:

 

3790 Via de la Valle

       

Suite 311,

       

Del Mar, CA 92014

INDEMNITEE:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Address:

 

3790 Via de la Valle

       

Suite 311,

       

Del Mar, CA 92014